[Cite as Lucas v. Bur. Of Sentence Computation, 2010-Ohio-3477.]

                                                       Court of Claims of Ohio
                                                                                  The Ohio Judicial Center
                                                                          65 South Front Street, Third Floor
                                                                                     Columbus, OH 43215
                                                                           614.387.9800 or 1.800.824.8263
                                                                                      www.cco.state.oh.us




MICHAEL R. LUCAS                                         BUREAU OF SENTENCE
                                                         COMPUTATION
       Plaintiff
                                                                   Defendant
       v.
[Cite as Lucas v. Bur. Of Sentence Computation, 2010-Ohio-3477.]
Case No. 2009-08705                        -3-                MAGISTRATE DECISION

Case No. 2009-08705

Judge Clark B. Weaver Sr.
Magistrate Lee Hogan

MAGISTRATE DECISION




      {¶ 1} Pursuant to Civ.R. 53, Magistrate Lee Hogan was appointed to conduct all
proceedings necessary for decision in this matter.
      {¶ 2} On April 9, 2010, defendant filed a motion for summary judgment pursuant
to Civ.R. 56. Plaintiff did not file a memorandum contra. On June 8, 2010, the court
conducted an oral hearing on the motion. Plaintiff failed to appear for the hearing.
      {¶ 3} Civ.R. 56(C) states, in part, as follows:
      {¶ 4} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
      {¶ 5} Plaintiff filed this action alleging false imprisonment. “False imprisonment
occurs when a person confines another intentionally ‘without lawful privilege and against
his consent within a limited area for any appreciable time, however short.’” Bennett v.
Case No. 2009-08705                          -4-                  MAGISTRATE DECISION

Ohio Dept. of Rehab. & Corr. (1991), 60 Ohio St.3d 107, 109, quoting Feliciano v.
Kreiger (1977), 50 Ohio St.2d 69, 71. The elements of a false imprisonment claim are:
1) expiration of the lawful term of confinement; 2) intentional confinement after the
expiration; and 3) knowledge that the privilege initially justifying the confinement no
longer exists. Corder v. Ohio Dept. of Rehab. & Corr. (1994), 94 Ohio App.3d 315, 318.
Plaintiff contends that defendant unlawfully held him beyond his prison term because he
was entitled to 109 days of jail-time credit and only nine days were applied against his
sentence.
       {¶ 6} Defendant asserts that plaintiff cannot establish liability for false
imprisonment because he was at all times confined pursuant to valid court orders. In
support of its motion, defendant submitted the affidavit of Melissa Adams, Chief of the
Bureau of Sentence Computation (BOSCO ) for the Ohio Department of Rehabilitation
wherein she states:
       {¶ 7} “1)    * **
       {¶ 8} “2)    I have personal knowledge, and I am competent to testify to the facts
contained in this Affidavit.    Any document attached to this Affidavit is a true and
accurate copy of what is found in the file of BOSCO pertaining to [plaintiff]. These
documents are created, received and maintained in the ordinary course of business at
BOSCO and were created by individuals with personal knowledge at or near the time of
the events in question.
       {¶ 9} “3)    [Plaintiff] was admitted to the custody and control of the DRC on July
7, 2008 from Gallia County serving an eleven (11) month sentence in each of his
criminal cases: 08CR109 and 07CR68.
       {¶ 10} “4)   On June 25, 2008, [plaintiff] was sentenced in case 07CR68 and was
granted nine (9) jail credit days.      After conveyance time was calculated, [plaintiff]
received a total of 20 days of jail time credit. See Exhibit 1.
       {¶ 11} “5)   On June 30, 2008, [plaintiff] was sentenced in case 08CR109 and
Case No. 2009-08705                              -5-             MAGISTRATE DECISION

was not given any jail credit. After conveyance time was calculated, [plaintiff] received a
total of 7 days of jail credit. See Exhibit 2.
       {¶ 12} “6)    Since both cases were eleven (11) months, 08CR109 was the
controlling case to determine the release date since this case expired last. The release
date was calculated as May 30, 2009.
       {¶ 13} “7)    On August 29, 2008, [plaintiff] then sent a letter to BOSCO attaching
a journal entry dated June 25, 2009 [sic] from Gallia County Common Pleas Court. This
entry purported that [plaintiff] was to receive one hundred and nine days [109] days of
jail time credit. See Exhibit 3.
       {¶ 14} “8)    On January 16, 2009, BOSCO staff member Rebecca [0’ Donnell],
Correction
Record Management Officer, was asked by Lora Heiss, Correction Record
Management Supervisor, to verify the jail time credit since it was different than the
original entry received by BOSCO from the Court. See Exhibits 1, 3, & 4.
       {¶ 15} “9)    The Gallia County Clerk of Court s verified by phone that only nine
(9) days of jail credit were granted. Ms. Heiss wrote a conduct report for [plaintiff] for
violating DRC Rule 34 for forging, possessing, or obtaining forged or falsified
documents which purport to effect release or reduction of sentence. See Exhibits 4, 5 &
6.
       {¶ 16} “10)    [Plaintiff] continued to question the jail credit days by written
correspondence. On February 12, 2009, Ms. Heiss wrote to Judge D. Dean Evans of
Gallia County for additional verification of the jail time credit. See Exhibits 7 & 8.
       {¶ 17} “11)    On February 24, 2009, Judge Evans verified that the Entry dated
June 25, 2008 ordered that [plaintiff] receive nine (9) days of jail credit for time served.
He further outlined that [plaintiff] had spent a total of twelve (12) additional days
awaiting transportation, or conveyance time. See Exhibit 9.
       {¶ 18} “12)    On February 25, 2009, Judge Evans entered a Journal Entry
clarifying the jail time credit issue and ordered that [plaintiff] was entitled to twenty-one
Case No. 2009-08705                        -6-                 MAGISTRATE DECISION

(21) days of jail time credit, which included the nine (9) days of jail time served and
twelve (12) days of credit for conveyance. See Exhibit 10.
       {¶ 19} “13)   On March 4, 2009, Ms. Heiss sent a letter to Judge Evans
confirming the receipt of the February 25, 2009 Entry and asking for clarification as
[BOSCO’s] calculation determined that [plaintiff’s] sentence was reduced by twenty (20)
days. See Exhibit 11. On the same day, Ms. Heiss sent a memorandum to [plaintiff]
explaining the jail credit calculation and told him to contact the sentencing judge if he
believed he was entitled to more jail credit. See Exhibit 12. BOSCO did not have
additional communication with the Court concerning the jail time credit.
       {¶ 20} “14)   [Plaintiff] was released on May 30, 2009.”
       {¶ 21} Based solely upon review of Adam’s affidavit, it appears that defendant
failed to follow through with Judge Evans and thus, failed to determine whether it
correctly calculated plaintiff’s release date of May 30, 2009, based upon 20 days of jail-
time credit rather than the 21 days stated in the court’s February 25, 2009 journal entry.
However, examination of the exhibits attached to the affidavit reveals that, in her March
4, 2009 clarification request letter to Judge Evans, Heiss explained that:            “[t]he
[February 25, 2009] entry indicates the inmate was incarcerated in jail from April 20,
2007 through April 25, 2007 for 6 days; May 27, 2008 through May 28, 2008 for 2 days;
and June 25, 2008 through July 7, 2008 for 13 days. As July 7, 2008 is [plaintiff’s]
admission date and applied as prison time, we have calculated the credit as 12 days for
June 25, 2008 through July 6, 2008 for an aggregate jail time credit of 20 days for case
07CR68. * * * If we have not followed the court’s intent, please contact our office at the
above address, telephone * * *, or fax * * *.” The letter also explains that plaintiff’s
sentence on Case 08CR109, for which no pre-transportation jail-time credit was
granted, was calculated in the same manner, that is, not counting plaintiff’s day of
arrival at the institution as a day of jail-time credit. (Defendant’s Exhibit 11.) Plaintiff
received a copy of both the February 25, 2009 journal entry and a March 4, 2009 letter
Case No. 2009-08705                            -7-               MAGISTRATE DECISION

from Heiss explaining how his release date had been calculated in comparison to the
judge’s entry and advising plaintiff that: “If you feel you are entitled to additional credit,
we suggest you contact the sentencing judge.” (Defendant’s Exhibit 12.) Thus, both
the judge and plaintiff were made aware of defendant’s release date calculation based
upon 20 days of jail-time credit and were provided an opportunity to respond. As noted
in the affidavit, no further communication was received from the court. There is also no
evidence that plaintiff took any further action on his own behalf.
       {¶ 22} Ohio Adm.Code 5120-2-04(H) provides that:
       {¶ 23} “The bureau of sentence computation shall not reduce a sentence, stated
prison term or combination thereof for jail time credit except in accordance with this rule.
A party questioning either the number of days contained in the journal entry or the
record of the sheriff shall be instructed to address his concerns to the court or sheriff.
Unless the court issues an entry modifying the amount of jail time credit or the sheriff
sends the institution corrected information about time confined awaiting transport, no
change will be made. (Emphasis added.)
       {¶ 24} Upon review, and construing the evidence most strongly in plaintiff’s favor,
the court finds that the only reasonable conclusion to be drawn from the unrebutted
affidavit testimony and attached exhibits is that defendant did not intentionally confine
plaintiff without lawful privilege to do so.
       {¶ 25} Civ.R. 56(E) provides in pertinent part:
       {¶ 26} “When a motion for summary judgment is made and supported as
provided in this rule, an adverse party may not rest upon the mere allegations or denials
of the party’s pleadings, but the party’s response, by affidavit or as otherwise provided
in this rule, must set forth specific facts showing that there is a genuine issue for trial. If
the party does not so respond, summary judgment, if appropriate, shall be entered
against the party.”
       {¶ 27} The court finds that there is no genuine issue of material fact and that
defendant is entitled to judgment as a matter of law. It is therefore recommended that
Case No. 2009-08705                         -8-                MAGISTRATE DECISION

defendant’s motion for summary judgment be granted and judgment be rendered in
favor of defendant.
         A party may file written objections to the magistrate’s decision within 14 days of
the filing of the decision, whether or not the court has adopted the decision during that
14-day period as permitted by Civ.R. 53(D)(4)(e)(i). If any party timely files objections,
any other party may also file objections not later than ten days after the first objections
are filed. A party shall not assign as error on appeal the court’s adoption of any factual
finding or legal conclusion, whether or not specifically designated as a finding of fact or
conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party timely and specifically
objects to that factual finding or legal conclusion within 14 days of the filing of the
decision, as required by Civ.R. 53(D)(3)(b).




                                           _____________________________________
                                           LEE HOGAN
                                           Magistrate

cc:


Jennifer A. Adair                              Michael R. Lucas
Assistant Attorney General                     1187 Swain Creek Road
150 East Gay Street, 18th Floor                Crown City, Ohio 45624
Columbus, Ohio 43215-3130

LH/cmd
Filed July 6, 2010
To S.C. reporter July 22, 2010